UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1417


DAPHNE REGINA PANNELL,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of Social Security,

                    Defendant - Appellee.


Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:17-cv-00025-JLK-JCH)


Submitted: February 27, 2020                                      Decided: March 10, 2020


Before WILKINSON, NIEMEYER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Cortes, Richmond, Virginia; Joel Cunningham, Jr., Halifax, Virginia, for
Appellant. Eric P. Kressman, Regional Chief Counsel, Stephen Giacchino, Supervisory
Attorney, Joanne K. Kernicky, Assistant Regional Counsel, Office of the General Counsel,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Sherri A. Lydon,
United States Attorney, Columbia, South Carolina, Sara B. Winn, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daphne Regina Pannell appeals the district court’s order accepting the

recommendation of the magistrate judge and upholding the Administrative Law Judge’s

(ALJ) denial of Pannell’s applications for benefit protection during a period of disability,

disability insurance benefits, and supplemental security income.        “In social security

proceedings, a court of appeals applies the same standard of review as does the district

court. That is, a reviewing court must uphold the determination when an ALJ has applied

correct legal standards and the ALJ’s factual findings are supported by substantial

evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation

and internal quotation marks omitted). “Substantial evidence is that which a reasonable

mind might accept as adequate to support a conclusion. It consists of more than a mere

scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d

204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted). “In reviewing for

substantial evidence, we do not undertake to reweigh conflicting evidence, make credibility

determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Pannell’s claims for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits. Pannell v. Comm’r of Soc. Sec., No. 4:17-cv-

                                             2
00025-JLK-JCH (W.D. Va., Feb. 26, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3